KRUEGER, Judge.
The offense is possessing intoxicating liquor for the purpose of sale; the punishment, confinement in the state penitentiary for a term of one year.
The record is before us without a statement of facts or bills of exception. No defect either in the indictmenit or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.